PD-0487&0488-15
                                                                                          COURT OF CRIWAl APPF/J-S
                                       no. nl-\±-(XE>\y$-
 fifttotf udoek fxjfloid                               IN THE TEXAS COURT                       JUfsJ 26 2015
        PETITIONER                             §
                                               §                                           Abe! Acosta. Ow-          \\
 VS.                                           §       OF
                                               §
 THE STATE OF TEXAS,
        RESPONDENT                                     CRIMINAL APPEALS
                                                                                                FILED IN         *,b^
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                             JUN 26 2015
                        MOTION FOR EXTENSION. OF TIME TO FILE PDR

 TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:                                Abel Acosta, Clerk

        Comes now, jjPjZoii (jQgJt-S DU/tTOti , Petitioner, and files this motion for an extension ofsixty-
 (60) days in which to file a Petition for DiscretionaryReview. In support of this motion, Petitioner shows the
 Court the following:
                                               I.

        The Petitioner was convicted in the 35X District Court of n hZtlS                    County, Texas ofthe
 offense of fes/T S5£OJJ pPk ^^blkc^^in Cause No. /&Offi?J/S2flgifctyled The State of
 Texas vs. nl2ttJ UiQfIpA TbilthU The Petitioner appealed to the Court ofAppeals, '7it                                     CERTIFICATE OF SERVICE



       \^mtiyWhi(ki.do hereby certify that a true and correct copy of the above and foregoing
Motion for Extension of Time to File a Petition for Discretionary Review, has been forwarded by United States
Mail, postage prepaid, first class, to the State Prosecuting Attorney, P. O. Box 12405, Austin, TX 78711, and
the District Attorney for HkTlttS            County, Texas on the ~5uMEr day of c£P-                , 20J3L.


                                                              (_ Petitioner Pro Se